Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 1 of 15



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                           CASE NO.: 20-cv-23644-BB

  TIMNESSIA BENTON, as Daughter )
  And Next Friend, of LISA      )
  CASSANDRA BENTON,             )
                                )
             Plaintiff,         )
  vs.                           )
                                )
  CARNIVAL CORPORATION,         )
  a Foreign Corporation,        )
                                )
             Defendant          )
                                )
  ____________________________________/

                           PLAINTIFF’S MOTION FOR LEAVE TO FILE
                               SECOND AMENDED COMPLAINT

           Plaintiff, TIMNESSIA BENTON, as Daughter and Next Friend of LISA CASSANDRA

  BENTON, pursuant to Fed.R.Civ.P. 16, hereby files this Motion for Leave to File a Second

  Amended Complaint, to add the following:

           (i)     Within Counts I and II, a claim for punitive damages,

           (ii)    Within Count IV, an additional allegation of negligent hiring with regard to the

                   Ship’s Doctor; Plaintiff having only recently learned that when the Ship’s Doctor

                   was hired, he did not possess minimally required ACEP 1 professional credentials

                   and/or experience,




  1
      ACEP stands for American College of Emergency Physicians.
                                               * BRAIS LAW FIRM *
           9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 2 of 15

                                                                Benton v. Carnival Corp.
                                                                Case No.: 20-cv-23644-BLOOM/Louis

           (iii)   Cleans up and corrects references in the First Amended Complaint to Plaintiff

                   having initially fallen within her stateroom at 2:30 AM on June 7, 2019, when it

                   was actually either 3:30 AM or 4:30 AM, 2 and

           (iv)    Replaces Ex. B with an accurate depiction of the Vessel’s location at or about 5:00

                   AM on June 7, 2021, namely 22 nautical miles from the Port of Bridgetown,

                   Barbados.

                     Claim for Punitive Damages Based Upon the Ship’s
           Nurse Demanding Money as a Precondition to Awakening the Ship’s Doctor
                            to Provide Emergency Medical Care

       1. This is a maritime personal injury claim brought by TIMNESSIA BENTON, on behalf of

  her mother, LISA CASSANDRA BENTON, who, while traveling as a cruise passenger aboard the

  CARNIVAL FASCINATION, presented to a nurse within the Ship’s infirmary during the early

  morning hours 3 of June 7, 2019.

       2. The nurse immediately advised that Plaintiff was likely suffering from the onset of a

  “stroke” but that the Ship’s doctor would not be awoken, and no medical care would be provided




  2
    The exact time of when Plaintiff awoke in her room and subsequently fell while walking to her
      bathroom is unknown, but best estimates are either 3:30 AM or 4:30 AM and that Plaintiff
      was later wheeled into the Ship’s Medical Center by a nurse within 30 minutes, or by 4:00
      AM or 5:00 AM, respectively. A Ship’s Medical Log entry provides Plaintiff was examined
      by the Ship’s nurse in the Medical Center at 5:01 AM on June 7, 2019. Throughout this
      Motion and for ease of reference Plaintiff’s fall within her stateroom shall be referred to as
      having occurred at 3:30 AM and initial treatment in the Medical Center shall be referred to as
      having taken place at 5:00 AM.
  3
    The “early morning hours” of June 7, 2019, refers to when Plaintiff first presented to the Ship’s
      Medical Center. During her recent deposition TIMNESSIA BENTON testified it was her
      recollection that she and her mother presented to the Ship’s Medical Center at approximately
      1 AM, based upon her understanding that “Jun 7, 2019 05:01 UTC-04:00” (an entry within
      the Ship’s Medical Center Logbook) required her to subtract “-04:00” hours from 05.01 hours
      to obtain Ship’s Local Time. TIMNESSIA BENTON now appreciates that this math for
      arriving at Ship’s Local Time was an error on her part as explained in the preceding footnote.
                                          * BRAIS LAW FIRM *
      9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                   2
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 3 of 15

                                                                 Benton v. Carnival Corp.
                                                                 Case No.: 20-cv-23644-BLOOM/Louis

  unless Plaintiff agreed to pay a $150.00 consultation fee and “thousands more dollars” for care and

  treatment that would likely follow considering the initial diagnosis of a stroke.

        3. Plaintiff advised she could not truthfully commit to payment of the $150.00 and “thousands

  more dollars” since she had been disabled for nearly thirteen (13) years and was a Medicaid

  recipient. The nurse then advised the Ship’s Doctor would not be awoken, no further medical care

  would be provided, and asserted Plaintiff was [allegedly] denying medical care and, therefore,

  must sign an Against Medical Advice (AMA) form before she would be allowed to leave the

  infirmary and return to her stateroom. Pressured as she was, the AMA was signed, and Plaintiff

  returned to her stateroom to rest.

        4. Despite the Vessel arriving in Barbados three hours later, or at approximately 8 AM, it was

  not until more than 11 hours after the initial 5:01 AM visit to the Ship’s Infirmary, at or about

  “June 7, 2019 16:15 UTC-04:00”, per a Ship’s Medical Log entry, that the Ship’s Doctor, Jeffrey

  Comillas Balao, first spoke to and eventually provided Plaintiff with a medical consultation. 4

        5. During or shortly after the 4:15 PM consultation, the Ship’s Doctor stated:

           a. The nurse should not have demanded the $150.00 consultation fee or commitment to

               pay later medical expenses because Plaintiff presented to the Infirmary with a stroke,

               that a stroke constitutes a Medical Emergency and, in such circumstances,



  4
      A very curious entry appears in the Ship’s Medical Logs, apparently suggesting there may have
        been an earlier attempt by the Ship’s Doctor to call Plaintiff. A “June 7, 2019 09:08 UTC-
        4:00” entry provides:

                   “Documentation of the encounter seen in secure in the morning at
                   0800 tried to call the cabin but the guest is not answering the phone.”

        As noted, the entry was apparently created more than an hour after the supposed effort to call
        Plaintiff’s stateroom and suggests that no one staying in the Plaintiff’s stateroom, four in total
        including Plaintiff, answered a call from the Ship’s Medical Center.
                                          * BRAIS LAW FIRM *
      9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                   3
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 4 of 15

                                                               Benton v. Carnival Corp.
                                                               Case No.: 20-cv-23644-BLOOM/Louis

              CARNIVAL’S policy is to waive any demand for prepayment of a consultation fee and

              guarantee of payment for later incurred medical expenses, and

          b. Plaintiff was, in fact, having a stroke and that because eleven (11) plus hours had lapsed

              the “golden period of thrombolytics [had] … passed” and “there wasn’t much” that

              could be done for Plaintiff.

     6.     In further support of this Motion, Plaintiff relies upon the following testimony from Nurse

  Robby M. Babu, whose deposition was taken May 4, 2021, and in pertinent part, provides that it

  is CARNIVAL’S policy and procedure to waive any requirement to demand pre-payment for a

  consultation examination if a passenger/patient presents to the shipboard medical center with a

  medical emergency and a stroke constitutes a medical emergency, to wit:

          Q: Is there any exception within Carnival’s policies, procedures, or protocols in
             the event of a medical emergency that the $150 should perhaps wait or be
             waived and that the medical care, emergency medical care should be provided
             without delay?

          A. Yes, if it is an emergency and the patient is having life-threatening condition,
             we will first have to give the medical care. And once everything is settled,
             then we will talk about the charges and all to patent or patient’s bystander.

             Nurse Babu 05/04/21 Depo pg.104:07-18.

                                                *****

          Q: … Does Carnival consider a patient suspected of suffering a stroke, a medical
             emergency – not you, I’m asking does Carnival, per their policies and
             procedures, consider a patient who’s considered as suffering a stroke, a
             medical emergency?

          A. Yes, sir.

             Nurse Babu 05/04/21 Depo pg.105:16-22

                                                *****




                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 4
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 5 of 15

                                                             Benton v. Carnival Corp.
                                                             Case No.: 20-cv-23644-BLOOM/Louis

       Q: … According to Carnival’s policies and procedures, if a patient presents with
          a possibility of a stroke, it’s considered a medical emergency, according to
          Carnival’s policies; am I correct?

       A. Yes.

       Q. Okay. The determination of whether a patient is ultimately having a stroke,
          if I understand you correctly, is a determination that should be made by the
          ship’s medical doctor. Am I correct?

       A. Yes.

       Q. Before the ship’s medical doctor – before you would call the ship’s medical
          doctor, you explained to confirm whether it was or was not a stroke, you
          explained to Miss Benton she had an initial charge of $150. Am I correct?

       A. Yes.

           Nurse Babu 05/04/21 Depo pg.109:08-14.

                                              *****

       Q. … My question was only limited to, having suspected it was a medical stroke,
          you turned to her [Miss Benton] and said, you should be seen by the medical
          doctor for confirmation of a stroke or not, at least an examination, but that
          would at least cost $150. That much is true, correct? (Emphasis Added)

       A. Yes.

           Nurse Babu 05/04/21 Depo pg.110:07-14.

                                              *****

       Q. My questions, sir, is this: Within this 5:01 [Ship’s Medical Log] entry and
          the history obtained from Miss Benton, did you know, definitively know if
          you – if you weren’t even certain it was a stroke, when she may have begun
          to suffer symptoms of a stroke?
               You said a moment ago she was not presenting with any stroke
          symptoms. Am I correct still?

       A. Yes.

       Q. Okay. So if she did not present, as far as you were concerned, with any
          symptoms of a stroke during the 5:01 entry, then you can’t say, cannot say


                                       * BRAIS LAW FIRM *
   9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                5
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 6 of 15

                                                                   Benton v. Carnival Corp.
                                                                   Case No.: 20-cv-23644-BLOOM/Louis

                with any surety or definiteness when she began suffering from any stroke like
                symptoms; would that be true?

                Mr. Koonce: Objection.

           A.: Yes, sir.

               Nurse Babu 05/04/21 Depo pg.118:03-18. See Nurse Babu’s Depo excerpts
               attached hereto as Ex. “A”.

        7. Nurse Babu’s testimony confirms he suspected Plaintiff presented to the Ship’s Medical

  Center during the early morning hours of June 7, 2019 with symptoms consistent with the onset of

  a stroke, confirms he was so concerned Plaintiff was suffering from the onset of a stroke that he

  recommended an examination/consultation with the Ship’s Doctor, confirms CARNIVAL

  considers passengers/patients that present with symptoms of a stroke as medical emergencies and,

  finally, confirms that demanding pre-payment of a $150 consultation fee was in violation of

  CARNIVAL’S policies and procedures when it came to medical emergencies.

        8. Shipboard medical log entries and shoreside care that followed days later confirm Plaintiff

  indeed suffered an ischemic stroke and now most unfortunately suffers nearly complete right-side

  paralysis and is confined to a wheelchair for the remainder of her life. See, recent photo of Plaintiff

  attached hereto as Ex. “B”. 5




  5
      A further tragedy of this case is that Plaintiff’s injuries were all avoidable. These injuries include
        spending the remainder of her life with diminished cognitive abilities, difficulty with speech,
        confined to a wheelchair, incontinence, and dependency upon 24/7 assisted living, and more.
        At 05:00 UTC-04:00, the very moment Plaintiff presented to the Ship’s Medical Center, the
        Vessel, according to its Deck Log, was approaching the 12 NM boundary of Barbados,
        meaning shoreside emergency medical care was literally within sight. See, Pages 6/45 & 7/45
        of the Vessel’s Deck Logbook attached hereto as Ex. “C”. Shipboard medical records also
        establish Plaintiff’s initial onset of stroke like symptoms began earliest at 3:30 AM when
        Plaintiff fell in her stateroom while walking to her bathroom, or latest at 5:01 AM upon arrival
        in the Ship’s Medical Center, meaning there was ample time within the 4-1/2 hour
        Thrombolytic Window to evacuate Plaintiff, land her shoreside, undergo a CT to confirm an
                                           * BRAIS LAW FIRM *
       9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                    6
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 7 of 15

                                                              Benton v. Carnival Corp.
                                                              Case No.: 20-cv-23644-BLOOM/Louis

   Claim of Negligent Hiring the Ship’s Doctor Having Recently Discovered Dr. Balao when
               Hired did not Possess Minimally Required ACEP Professional
                                Credentials and/or Experience

     9.    CARNIVAL, directly or as a member of Cruise Lines International Association (“CLIA”),

  has adopted and/or accepted as minimal shipboard medical standards ACEP’s Cruise Ship Health

  Care Guidelines, which in part provide:

          GUIDELINE 2: STAFF

          2.1 Qualifications and Experience: Maintains qualified and experienced clinical staff that
          have undergone a credentialing process to verify that:

          2.1.3 Physicians have at least three years of post-graduate/post-registration experience in
          general and emergency medicine OR are board certified in emergency medicine or family
          medicine or internal medicine.

          2.3 Skills:

          2.3.1 Physicians with a competent skill level in Emergency Cardiovascular Care.


     10. In further support of this Motion, Plaintiff relies upon the following testimony from Ship’s

  Doctor Jeffrey Comillas Balao, M.D., whose deposition was taken May 17, 2021, and in pertinent

  part, provides that when hired he did not possess minimally required ACEP professional

  credentials and/or experience, to wit:

          Q. Okay. So my point is, having ended your residency in 2009, did you have
             three years of postgraduate, post-registration experience in general or
             emergency medicine before working for Holland America in August of 2009?

          A. No, sir.

          Q. And you left Holland America in March of 2015, and three months later so,
             in June of 2015, began working for Carnival, correct?

          A. That’s correct.


     ischemic stroke and receive tPa (clot buster) to all but eliminate any negative lifelong
     consequences of the stroke – none of which was done.
                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 7
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 8 of 15

                                                              Benton v. Carnival Corp.
                                                              Case No.: 20-cv-23644-BLOOM/Louis


          Q. Okay. So if you did not have at least three years of postgraduate or post-
             registration experience in general and emergency medicine before working
             for Holland America and you left Holland America to go straight to work for
             Carnival, is it also true that you did not have at least three years of
             postgraduate, post-registration experience in general and emergency
             medicine before you began working for Carnival in June of 2015?

              Mr. Koonce: Objection.

          Q. Is that also true, sir?

          A. Yes, sir. But I only – like I said, I only worked part-time during weekends,
             and I considered that as a postgraduate experience.

              Ship’s Dr. Balao 05/17/21 Depo pg.28:21-29:24. Dr. Balao’s Depo excerpts
              attached hereto as Ex. “D”.

     11. Dr. Balao’s own testimony proves he did not possess when hired by CARNIVAL the

  requisite minimal medical safety standards, training and/or experience to be working aboard

  CARNIVAL’S vessel as a Ship’s Medical Officer.

                                       MEMORANDUM OF LAW

     I.       Legal Standard

          When a motion to amend is filed after a scheduling order deadline Fed.R.Civ.P. 16 is the

  proper guide for determining whether a party’s delay may be excused. Sosa v. Airprint Sys., Inc.,

  133 F.3d 1417, 1418, n. 2 (11th Cir. 1998). In assessing such a motion the Court employs a two-

  step analysis. Id. at 1419. First, the movant must demonstrate good cause under Rule 16(b) of the

  Federal Rules of Civil Procedure. Good cause exists when the deadline could not “be met despite

  the diligence of the party seeking the extension.” Id. at 1418. Generally, courts consider three

  factors in assessing diligence: (1) whether the movant failed to ascertain facts prior to filing the

  pleadings or failed to acquire information during the discovery period, (2) whether the information

  supporting the proposed amendment was available to the movant, and (3) whether the movant

                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 8
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 9 of 15

                                                                Benton v. Carnival Corp.
                                                                Case No.: 20-cv-23644-BLOOM/Louis

  delayed in requesting leave to amend even after acquiring the information. Id. at 1419. If movant

  demonstrates good cause, the court proceeds to determine whether an amendment to the pleading

  is proper under Rule 15(a).

         The present motion is premised upon newly discovered evidence in two recent depositions,

  as noted above. Under these circumstances the threshold inquiry under Rule 16 is satisfied. See

  Vircigilo v. Work Train Staffing, LLC, 674 Fed.Appx. 879, 885 (11th Cir. 2016) (holding that

  district court clearly did not abuse its discretion in finding good cause in granting plaintiff’s motion

  for leave to amend where plaintiff did not have information necessary to assert the amendment in

  spite of diligence until after the scheduling order amendment deadline had expired.); Emess

  Capital, LLC. v. Rothstein, 2012 WL 13001838, at *6 (S.D. Fla. 2012) (finding good cause where

  motion for leave was brought within six weeks of court’s dismissal order); Southpoint Condo

  Association, Inc. v. Lexington Ins. Co., 2020 WL 639400, at *4 (S.D. Fla. 2020) (finding good

  cause to amend pleading under Rule 16 where the motion for leave to amend “was brought within

  weeks of defendant discovering the documents and records at hand”). Stone Technology (HK) Ltd.

  v. GlobalGeeks, Inc., 2021 WL 86776 (S.D. Fla. 2021). This standard is also seemingly satisfied

  by the Court’s recent Order on Motion to Compel Depositions and Unopposed Motion to Modify

  the Scheduling Order [DE 43], setting forth months of efforts on the part of Plaintiff to accomplish

  the depositions of various Defense witnesses with only two witnesses having been produced by

  CARNIVAL during this extended period of time.

         The Defendant will suffer no prejudice if leave to amend is granted because the discovery

  deadline does not conclude until August 10, 2021, and the parties do not disclose experts and

  exchange expert witness summaries until July 13, 2021. Moreover, the dispositive motion deadline

  is September 1, 2021.

                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 9
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 10 of 15

                                                              Benton v. Carnival Corp.
                                                              Case No.: 20-cv-23644-BLOOM/Louis

           Moving on to the Rule 15 analysis, motions to amend pleadings are subject to a permissive,

  liberal standard, pursuant to which "the court should freely give leave when justice so requires."

  Rule 15(a)(2), Fed.R.Civ.P.; see also Bowers v. U.S. Parole Com'n, Warden, 760 F.3d 1177, 2014

  U.S. App. LEXIS 13055, 2014 WL 3339497, *5 (11th Cir. July 9, 2014) ("District courts have

  limited discretion in denying leave to amend and should grant a motion to amend unless there are

  substantial reasons to deny it.") (citation and internal marks omitted). Substantial reason includes

  “undue delay, bad faith, dilatory motive on the part of the movant . . . undue prejudice to the

  opposing party by virtue of allowance of the amendment, [and] futility of amendment.” Laurie v.

  Ala. Crim. App., 256 F. 3d 1266, 1274 (11th Cir. 2001).

     II.      Analysis

           Plaintiff seeks to add two claims as described above, one involving a claim for Punitive

  Damages against Defendant, CARNIVAL CORPORATION and the second, involving the Ship’s

  Doctor admittedly not having minimal ACEP accreditations to have been hired by CARNIVAL.

  With regard to punitive damages, this Court only very recently solidified the availability of

  punitive damages in Hall v. Carnival Corp., 2021 U.S. Dist. LEXIS 82047; 2021 UL 1699878,

  under strikingly disturbing facts. With regard to the Ship’s Doctor not possessing minimally

  required ACEP accreditations / experience, this was only learned of during the Doctor’s deposition

  taken May 17, 2021. Referring back to the Court’s most recent Order [DE 14], the Court recently

  moved back certain deadlines and the trial of this cause by two (2) months, thereby allowing

  sufficient time to address all matters that might be raised should this Court grant this Motion.

     A. No Undue Delay

           Undue delay could be found when a party waits several months after the deadline to amend

  has passed before filing a motion to amend. See, Jennings v. BIC Corp., 181 F.3d 1250, 1258-59

                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 10
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 11 of 15

                                                              Benton v. Carnival Corp.
                                                              Case No.: 20-cv-23644-BLOOM/Louis

  (11th Cir. 1999) (undue delay found when the plaintiff waited thirty-four months after their

  original complaint was filed, five months after the district court’s deadline for amending the

  pleadings and two months before the trial was scheduled to begin); Saewitz v. Lexington Ins. Co.,

  133 Fed. Appx. 695, 700 (11th Cir. 2005)(finding undue delay when the plaintiff waited more than

  six months after the deadline to amend and after the extended discovery deadline to file a motion

  to amend). The Court entered the Order Setting Trial and Pre-Trial Schedule [D.E. 14] on

  November 24, 2020. The relevant information learned as set forth above was revealed during

  recent depositions taken May 4, 2021, and May 17, 2021. The depositions in this case have been

  unnecessarily delayed as Plaintiff’s initial attempt to set depositions was on February 11, 2021.

  Undersigned did not receive dates for the requested depositions until March 29, 2021, which was

  a lapse of almost two months, and only after a hearing as Defendant insisted on taking Lisa

  Benton’s deposition before any other witness. This same delayed process was again repeating

  itself, until very recently when CARNIVAL did provide dates to accomplish several additional

  depositions, including Nurse Leidy Johana Soto and Defendant’s Corporate Representative.

         Therefore, Plaintiff submits that due to the circumstances of the instant case undue delay

  does not exist.

     B. No Bad Faith

         Examples of bad faith include use of a motion to amend as a means to postpone the trial

  date, to impose additional expense on the opposing party, and to gain leverage in settlement

  negotiations. Millar v. Bay Area Rapid Transit Dist., 236 F. Supp. 2d 1110, 1113 (N.D. Cal. 2002).

  The trial of this matter is not set until February 14, 2022. Plaintiff has been diligently attempting

  to move discovery forward as expeditiously as possible as evidenced by repeated requests upon

  CARNIVAL and motions filed with this Court.

                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 11
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 12 of 15

                                                                Benton v. Carnival Corp.
                                                                Case No.: 20-cv-23644-BLOOM/Louis

      C. No Undue Prejudice

          “Undue prejudice is not mere harm to the non-movant but a denial ‘of the opportunity to

  present facts or evidence which [] would have [been] offered had the amendment [] been timely.’”

  Dove v. Washington Metro. Area Transit Auth., 221 F.R.D. 246, 248 (D.D.C. 2004) (stating that

  examples of undue prejudice would be if the amendments altered the choice of counsel or the

  nature of the opposing party's strategy). TIMNESSIA BENTON has been deposed and Plaintiff

  has just within the last week reached an agreement for the Parties to complete five (5) more

  depositions of various important witnesses in this cause. The Defendant will not be unduly

  prejudiced by the amendment.

      D. No Futility

          “A proposed amendment to a pleading would be futile if it could not withstand a motion

  to dismiss pursuant to Rule 12(b)(6).” Oneida Indian Nation of New York v. City of Sherrill, 337

  F.3d 139, 168 (2d Cir. 2003) rev’d on other grounds, 544 U.S. 197, 125 S. Ct. 1478, 161 L. Ed.

  2d 386 (2005) (citing Ricciuti v. N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)).

  Therefore, “[f]or the purposes of evaluating futility, the 12(b)(6) standard is applied: all well

  pleaded allegations are accepted as true, and all inferences are drawn in favor of the pleader.”

  E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273, 282 (S.D.N.Y. 2006) (citing

  Mills v. Polar Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993)). A proposed claim is not

  futile if the “factual allegations are enough to raise a right to relief above the speculative level on

  the assumption that all of the complaint’s allegations are true.” Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).

          With regard to punitive damages, this Court only very recently solidified the availability

  of punitive damages in Hall v. Carnival Corp., 2021 U.S. Dist. LEXIS 82047; 2021 UL 1699878,

                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 12
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 13 of 15

                                                               Benton v. Carnival Corp.
                                                               Case No.: 20-cv-23644-BLOOM/Louis

  under strikingly disturbing facts. With regard to the Ship’s Doctor not processing minimally

  required ACEP accreditations / experience, this was only learned of during the Doctor’s

  deposition taken May 17, 2021, and the lack of qualifications was admitted to by the Ship’s

  Doctor.

     III.      Conclusion

     The Court, applying the facts to the law for allowing the amendment of pleadings, should

  conclude Plaintiff’s Second Amended Complaint is proper and grant this Motion.

     WHEREFORE, Plaintiff respectfully requests the Court grant this Motion and allow Plaintiff

  to file the attached proposed Second Amended Complaint, attached as Exhibit “E”.

                                                                Respectfully submitted,

                                                                BRAIS LAW FIRM
                                                                Counsel for Plaintiff
                                                                Dadeland Office Park
                                                                9300 S. Dadeland Blvd., Suite 101
                                                                Miami, Florida 33156
                                                                Telephone: (305) 416-2901
                                                                Facsimile: 305) 416-2902

                                                                By: /s/ Keith S. Brais         _
                                                                        KEITH S. BRAIS
                                                                        Florida Bar No.: 863319
                                                                        kbrais@braislaw.com
                                                                        MICHELLE Y. GURIAN
                                                                        Florida Bar No.: 100312
                                                                        mgurian@braislaw.com
                                                                        Attorneys for Plaintiff

                            LOCAL RULE 7.1(A)(3) CERTIFICATION

            The undersigned counsel hereby certifies in accordance with Local Rule 7.1(a)(3) of the

  U.S. District Court for the Southern District of Florida that counsel for the parties conferred about

  the relief requested herein and CARNIVAL opposes the relief sought herein.


                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 13
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 14 of 15

                                                              Benton v. Carnival Corp.
                                                              Case No.: 20-cv-23644-BLOOM/Louis


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 2, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I ALSO CERTIFY that the foregoing document is
  being served this day on all counsel of record or pro se parties identified on the attached Service
  List in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or is some other authorized manner for those counsel or parties who are not authorized
  to electronically receive Notices of Electronic Filing.

                                                        /s/ Keith S. Brais
                                                        Keith S. Brais, Esq.
                                                        Florida Bar No.: 863319




                                        * BRAIS LAW FIRM *
    9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                 14
Case 1:20-cv-23644-BB Document 45 Entered on FLSD Docket 07/02/2021 Page 15 of 15

                                                               Benton v. Carnival Corp.
                                                               Case No.: 20-cv-23644-BLOOM/Louis

                                           SERVICE LIST

                                       Benton v. Carnival Corp.
                                      Case No.: 20-cv-23644-BB

Keith S. Brais, Esq.                             THOMAS SCOLARO, ESQ.
Email: kbrais@braislaw.com                       Email: scolaro@leesfield.com
Florida Bar No.: 863319                          Florida Bar No.: 178276
Michelle Y. Gurian                               Thomas D. Graham
Email: mgurian@braislaw.com                      Email: graham@leesfield.com
Florida Bar No.: 100312                          Florida Bar No.: 89043
BRAIS LAW FIRM                                   LEESFIELD SCOLARO, P.A.
9300 S. Dadeland Blvd.                           2350 South Dixie Highway
Suite 101                                        Miami, Florida 33133
Miami, Florida 33156                             Telephone: (305) 854-4900
Telephone: (305) 416-2901                        Facsimile: (305) 854-8266
Facsimile: (305) 416-2902                        Co-Counsel for Plaintiff
Attorneys for Plaintiff


PHILIP D. PARRISH, ESQ.                          GEORGE E. KOONCE, ESQ.
Email: phil@parrishappeals.com                   Email: gkoonce@fowler-white.com
PHILIP D. PARRISH, P.A.                          Florida Bar No.: 519261
7301 S.W. 57th Court                             CAMERON W. EUBANKS, ESQ.
Suite 430                                        Email: ceubanks@fowler-white.com
Miami, Florida 33143                             Florida Bar No.: 85865
Telephone: (305) 668-6410                        CHRISTOPHER C. KNIGHT
Facsimile: (305) 667-6161                        Email: cknight@fowler-white.com
Co-Counsel for Plaintiff                         Florida Bar No.: 607363
                                                 FOWLER WHITE BURNETT, P.A.
                                                 1395 Brickell Avenue
                                                 Brickell Arch, Fourteenth Floor
                                                 Miami, FL 33131
                                                 Telephone: (305) 789-9200
                                                 Facsimile: (305) 789-9201
                                                 Attorneys for Defendant




                                         * BRAIS LAW FIRM *
     9300 S. DADELAND BLVD., SUITE 101, MIAMI, FLORIDA 33156 * TEL (305) 416-2901 * FAX (305) 416-2902
                                                  15
